UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 98-30099
                           No. 98-30390
                         Summary Calendar
                      _____________________

                         OLIVER JACKSON,

                                              Plaintiff-Appellant,

                             versus

         AMITE CITY, a political subdivision of the State
         of Louisiana; BUDDY BEL, Individually and in his
          official capacity of Aldermen; SAMUEL C. HYDE,
     Individually and in his official capacity of Aldermen;
          H. LEE SCHILLING, JR., Individually and in his
           official capacity of Aldermen, City of Amite;
      PARKER C. GABRIEL, Individually and in his official
            capacity of Chief of Police, City of Amite;
              MICHAEL FOSTER, Individually and in his
           capacity of Captain, Amite Police Department;
          CHRIS GALMON, Individually and in his official
      capacity of Police Officers, Amite Police Department;
         JASON JOHNSON, Individually and in his official
      capacity of Police Officers, Amite Police Department;
         KENNER HARRELL, Individually and in his official
      capacity of Police Officers, Amite Police Department,

                                              Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 97-CV-14-D



                        January 28, 1999

Before KING, Chief Judge, BARKSDALE, and STEWART, Circuit Judges.
PER CURIAM:*

     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
       Appellant Oliver Jackson appeals a summary judgment and an

attorney’s fees award, both of which are adverse to him. We AFFIRM.

                                    I.

       Jackson was employed as a police officer with Amite City,

Louisiana. In June 1996, Jamie Hawthorne, Jackson’s “step-cousin”,

took an automobile to be repaired; the vehicle was registered to

Jackson but used by Jackson’s daughter.           Jackson issued an “All

Points Bulletin” for Hawthorne when he failed to return with the

car.    Later that night, Jackson was notified that Hawthorne had

been located.

       When Jackson arrived, Hawthorne was seated in a patrol car.

Three police officers and two civilians present at the scene gave

written statements that, when Jackson arrived, he took Hawthorne

from the car, slapped him several times, and then kicked him into

Jackson’s patrol car.      Hawthorne subsequently stated to police

officers that Jackson had hit and kicked him.        (Later, after making

these accusations against Jackson on more than one occasion,

Hawthorne recanted.)

       Based on this information, Police Chief Gabriel suspended

Jackson   and   informed   him   that    he   (Gabriel)   would   recommend

Jackson’s termination at the next Board of Aldermen meeting.             At

the open meeting, the Aldermen voted to terminate Jackson.



except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                    2
     Subsequently, Jackson filed this action, claiming that his

termination violated his First Amendment rights and his rights

under Louisiana law, and that Officers and Aldermen had engaged in

a conspiracy to deprive him of his civil rights because he had

spoken out on matters of public concern.         In a comprehensive

opinion, the district court granted summary judgment to Appellees,

holding: (1) Jackson had not presented evidence to show a nexus

between his claimed protected speech and his termination; (2)

Jackson did not produce sufficient evidence to support his state

law claims; (3) there could be no civil conspiracy because there

was no evidence that Jackson’s rights were violated; and (4)

Jackson failed to present evidence to support his claim against the

City.

     After judgment was entered in their favor, Appellees moved

successfully for attorney’s fees and costs.      The district court

awarded $29,412.18 ($27,812 in fees and $1,600.18 in costs; the

latter are not challenged on appeal).

                                 II.

                                 A.

     Jackson does not challenge the summary judgment with respect

to his state law claims.     Accordingly, those claims are deemed

abandoned.   FED. R. APP. P. 28(a)(4); e.g., Hidden Oaks Ltd. v. City

of Austin, 138 F.3d 1036, 1045 (5th Cir. 1998); In re T-H New

Orleans Limited Partnership, 116 F.3d 790, 796 (5th Cir. 1997).


                                  3
       A summary judgment is reviewed de novo. E.g., Burns v. Harris

County   Bail     Bond    Board,         139   F.3d    513,    517      (5th    Cir.    1998).

“Summary    judgment         is     proper     when   the     pleadings        and    evidence

illustrate that no genuine issue exists as to any material fact and

that the movant is entitled to judgment or partial judgment as a

matter of law.”         Id; FED. R. CIV. P. 56.

       As in district court, Jackson fails to point to evidence

linking his claimed protected speech to his termination.                              Needless

to say, mere general allegations are insufficient to withstand

summary judgment. See Boze v. Branstetter, 912 F.2d 801, 807 (5th

Cir. 1990); Alizadeh v. Safeway Stores, Inc., 802 F.2d 111, 113

(5th    Cir.     1986);       In    re    Municipal        Bond     Reporting        Antitrust

Litigation, 672 F.2d 436, 443 (5th Cir. 1982). Having reviewed the

briefs and the record, there is no support for Jackson’s claims of

a violation of his civil rights or of a conspiracy to violate them.

Restated,      there    is     no    material       fact    issue      and    Appellees    are

entitled to a judgment as a matter of law.                             Therefore, summary

judgment was proper.

                                               B.

       Jackson     also       challenges        the   award       of    attorney’s       fees.

Appellees’ motion to strike the appeal from this order is DENIED.

See Budinich v. Becton Dickinson and Co.,486 U.S. 196 (1988).

       Pursuant    to     a       well-reasoned       opinion,         fees    were    awarded

pursuant to 42 U.S.C. § 1988(b).                    We review the decision to award


                                                4
such fees for abuse of discretion; the factual findings, for clear

error. E.g, Cooper v. Pentecost, 77 F.3d 829, 831 (5th Cir. 1996).

                                     1.

     Jackson first bases error on the claim that his action was

well-founded and not frivolous. As discussed supra in part II. A.,

and pursuant to our review of the record, we find no abuse of

discretion.    See Hughes v. Rowe, 449 U.S. 5, 14-15 (1980).

                                      2.

     Jackson   also   maintains     that     the    district     court     did   not

adequately examine the well-known fee-setting factors from Johnson

v. Georgia Highway Exp., Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), in determining the fee amount.               He asserts also that the

awarded fee was too high.

     The   district   court,      albeit    in     brief    fashion,     explained

adequately its reasons for the award, including that it had applied

the Johnson factors.        Again, we find no abuse of discretion.

Jackson falls far short of even beginning to show otherwise.

                                     III.

     Accordingly,     for   the    reasons    above        stated,   the   summary

judgment and the order awarding Appellees’ attorney’s fees and

costs against Jackson are

                                                                     AFFIRMED.




                                      5